Case 19-50170-KKS Doc120 Filed 03/16/20 Page 1 of 2

UNITED STATES BANKRUPTCY COURT
NORTHERN DISTRICT OF FLORIDA
PANAMA CITY DIVISION

IN RE: JEFFERY LAMAR JOHNSON
MELINDA ANITA JOHNSON CHAPTER 11
CASE NO.: 19-50170-KKS
Debtor.

OBJECTION TO CLAIM# 3 OF DL! ASSETS BRAVO, LLC

 

NOTICE OF OPPORTUNITY TO OBJECT AND FOR HEARING

Pursuant to Local Rule 2002-2, the Court will consider the relief requested in this
paper without further notice or hearing unless a party in interest files a response within
thirty (30) days from the date set forth on the proof of service plus an additional three (3)
days for service if any party was served by U.S. Mail, or such other period as may be
specified in Fed. R. Bankr. P. 9006(f).

If you object to the relief requested in this paper, you must file an objection or
response electronically with the Clerk of Court or by mail at 110 E, Park Avenue, Suite 100,
Tallahassee, Florida 32301, and serve a copy on the movant’s attorney, Charles M. Wynn
Law Offices, P.A., P.O. Box 146, Marianna, FL 32447, and any other appropriate person
within the time allowed. [f you file and serve a response within the time permitted, the
Court will either schedule and notify you of a hearing or consider the response and grant or
deny the relief requested without a hearing

If you do not file a response within the time period permitted, the Court will
consider that you do not oppose the relief requested in the paper, will proceed to consider
the paper without further notice or hearing, and may grant the relief requested.

n without further notice or hearing, and may grant the relief requested.

 

 

 

COMES NOW the Debtors, JEFFERY LAMAR JOHNSON & MELINDA ANITA
JOHNSON , by and through their undersigned attorney, and objects to claim #3 of DLI ASSETS
BRAVO, LLC, and state as follows:

1. DLI ASSETS BRAVO, LLC filed Claim # 3 on January 7, 2020, in the amount of

i tt

Objection to Claim Page 1
Case 19-50170-KKS Doc120 Filed 03/16/20 Page 2 of 2

$268,391.10.
2. The claim of DL] ASSETS BRAVO, LLC (DLI) is a duplicate claim. DLI filed the

same claim in Johnson Quality Lawncare, Inc. case no. 19-50171-KKS and there is no

showing of a personal guaranty.

WHEREFORE the Debtors pray that Proof of Claim #3 of DLI ASSETS BRAVO,

LLC in the amount of $268,391.10 be disallowed.

Submitted this te day of March, 2020

CHARLES M. WYNN LAW OFFICES, PA

MEE s it af
/8/ his Nini thei as Wynn

“~__Charles M. Wynn, Esq.

FL Bar. # 0241695
Michael A. Wynn, Esq.

FL Bar #112300
4436 Clinton Street
PO Box 146
Marianna, FL 32447
Telephone: (850) 526-3520
Fax: (850) 526-5210
E-Mail: Charies@Wynnlaw-fl.com
Secondary E-Mail: Court@Wynnlaw-fl.com

  

i |

Objection to Claim Page 2
